 In the Matter of HEILIG BROS. Co.andLOCAL UNIoN No. 2151, STEELWORKERS' ORGANIZING COMMITTEECase No. C-1609.-Decided June 10, 1941Jurisdiction:screen cloth manufacturing industry.UnfairLabor PracticesInterference,Restraint, and Coercion:anti-union statements; notices designedto combat employee-organization ; discriminatory distribution of extra work.Discrimination:prominent union employee's abusive and indecent retort tosuperintendent, when told of transfer to another job for reasons which hethought invalid, justify discharge.Collective Bargaining:designation of majority by membership in union-failureto bargain collectively ; failure to reply to union's requests for a conference ;refusal to bargain with union's representative under any circumstances ;failing to communicate with the union after it had indicated to the union thatitwould do so; canceling a meeting with the union which it had scheduled;meeting with the union for the first and only time with a predeterminedintention not to bargain with the union,' and by stating to the union thatbecause of the strike the union had called there was nothing to bargain about.Remedial Orders:employer ordered to bargain with union on request; reinstate-ment of unfair labor practice strikers.Evidence:union application cards may be duly authenticated by the person towhom they were delivered by the employees signing them; cross-examinationof employees concerning details of filling in and delivery of union cards, underthe circumstances, does not impair the credibility of their testimony that theydesignated the union ; superintendent's denials of anti-union statements notcredited, in view of his misconception of union activity; officials' denialsofanti-union statements not credited, in view of respondent's generalanti-union conduct.Mr. Jack Davis,for the Board.Mr. John A. Hoober,of York, Pa., andMr. John F. Dumont,ofLittle Falls, N. J., for the respondent.Mr. Michael Harris,of Philadelphia, Pa., andMr. Roy E. Constine,of Lancaster, Pa., for the Union.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDORDERSTATEMENTOF Tf1E CASEUpon charges duly filed by Local Union No. 2151, Steel Workers'Organizing Committee,' herein called the Union, the National Labor1Pursuant to a motion filed on behalfof Local 2151, Amalgamated Associationof Iron,Steel &Tin Workers of North America,affiliated with the S. W. O. C. and with the C. I. 0.,32 N. L. It. B., No. 103.505 506DECISIONSOF NATIONALLABOR RELATIONS BOARDRelations Board, herein called the Board, by the Regional Directorfor the Fourth Region (Philadelphia, Pennsylvania), issued its com-plaint, dated April 17, 1940, against Heilig Bros. Co., York, Pennsyl-vania, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1), (3), and (5), andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.The complaint, containing a notice ofhearing, was duly served on the respondent and on the Union.With respect to the unfair labor practices, the complaint allegedin substance that the respondent (1) on or about January 13, 1940,discharged and at all times thereafter refused to reinstate Daniel0.Wagner because he had joined and assisted the Union and hadotherwise engaged in concerted activities; (2) on or about February2, 15, and 28, and March 11 and 20, 1940, and on various other occa-sions since on or about February 2, 1940, refused to bargain with theUnion as the exclusive representative of the production and mainte-nance employees at the respondent's ' plant in York, Pennsylvania,exclusive of clerical, supervisory and office employees, although suchemployees constituted a unit appropriate for the purposes of collectivebargaining and the Union at all the aforesaid times was the designatedrepresentative of a majority of said employees; (3) since December1939 interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, by theaforesaid activities and also by urging, persuading, and warning itsemployees not to join or assist the Union, by threatening them withdischarge if they did so, by criticizing and questioning them concern-ing their union activity, by maintaining surveillance over such ac-tivity, and by making other anti-union statements and engaging inother anti-union activities; and (4) as a result of such unfair laborpractices caused its employees to go on strike on March 21, 1910.On or about April 26, 1940, the respondent duly filed its answer,2admitting the Board's jurisdiction andWagner's discharge on Jan-uary 13, 1940, but denying that it had engaged in any of the allegedunfair labor practices.Pursuant to notice,3 a hearing was held from May 7 to 16, 1940, atYork, Pennsylvania, before Henry W. Schmidt, the Trial Examinerthe labor organization involved in these proceedings,to substitute for its original designa-tion the name"Local Union No. 2151, SteelWorkers'Organizing Committee,"the Board onFebruary 24, 1941, issued and duly served on the parties a notice that it would grant themotion on March 7,1941, or as soon thereafter as might be convenient,unless sufficientcause to the contrary should then appearNo cause to the contrary having appeared, theBoard on March 11,1941, issued and duly served on the parties an order granting themotion and amending the caption and record in accordance therewith20n April 25, 1940, pursuant to the respondent's request, the Regional Director issuedan order granting an extension of time to file the answer to April 27, 1940.2 On April 20,1940, pursuant to the respondent's request,the Regional Director issuedand duly served on the parties an order postponing the hearing to May'7, 1940. HEILIG BROS. COMPANY507duly designated by the Board.The Board and the respondent wererepresented by counsel and the_Union by representatives.All partiesparticipated in the hearing, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.During the hearing, the Trial Examinerreserved decision on the respondent's motion to dismiss the complaintin so far as it alleged that Wagner's discharge was discriminatory,and made various rulings on other motions and on objections to theadmission of evidence.The Board has reviewed all the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Pursuant to the Trial Examiner's, request at the close of the hearing,briefs were thereafter duly filed by the respondent and by the attorneyfor the Board.On June 12, 1940, the Board, acting pursuant to Article II, Section36, of National Labor Relations Board Rules and Regulations-Series2, as amended, transferred the proceeding to and continued it beforethe Board for action pursuant to Article II, Section 37, of said Rulesand Regulations; and further directed that no Intermediate Reportbe issued, that Proposed Findings, of Fact, Proposed Conclusions of.Law, and Proposed Order be issued, that the parties should have theright, within 20 days from the date of the Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order, to file exceptionsthereto and to request oral argument before the Board, and, within30 days from the date of the Proposed Findings of Fact, ProposedConclusions of Law, and Proposed Order, to file a brief with theBoard.On December 18, 1940, Proposed Findings of Fact, Proposed Con-clusions of Law, and Proposed Order were issued, copies of whichwere duly served on the respondent and on the Union. In the Pro-posed Findings of Fact, Proposed Conclusions of Law, and ProposedOrder, it was found that the respondent had engaged in the unfairlabor practices alleged, and the respondent was ordered to cease anddesist therefrom and to take certain affirmative action.On January 9, 1941, the respondent duly filed exceptions to theProposed Findings of Fact, Proposed Conclusions of Law, and Pro-posed Order.4Pursuant to notice, a hearing for the purpose of oral argument washeld before the Board in Washington, D. C., on February 4,1941.Therespondent was represented by counsel- and participated therein.The Board has considered the exceptions, the briefs, and the oralargument.In so far as the exceptions are inconsistent with the find-4Pursuant to the re+pondenl's request,the iime for filing exceptions had been extendedto January 14, 1941. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDings, conclusions, and order hereinafter set forth, the Board findsthem to be without merit.For reasons discussed in Section III Alinfra,the respondent's motion to dismiss the complaint in so far asit related toWagner is hereby granted.'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Delaware corporation, is and since September30, 1933, has been authorized by the State of Pennsylvania to do busi-ness therein.The respondent manufactures and sells black-painted,galvanized, bronze and copper screen cloth at its plant in York, Penn-sylvania, where it is alleged to have engaged in the unfair labor prac-tices involved in this proceeding.The principal- raw materials used- by the respondent at its Yorkplant are bronze, copper and steel wire, zinc, and paint.The valueof the rawmaterialspurchased by the respondent and used annuallyin the manufacture of its finished products at the York plant is$566,734.71, 98 per cent of which is transported to the York plant fromStates other than the State of Pennsylvania.The total value of thefinished products shipped by the respondent from its York plant is$885,171.41, 85 per cent of which, valued at approximately $752',395.70is transported in interstate commerce from the York plant into andthrough States of the United States other than the State ofPennsylvania.'The respondent admitted in its answer and stipulated at the hearingthat at all the, times mentioned in the complaint it was and still isengaged in commerce, within the meaning of the Act.IT. THE ORGANIZATION INVOLVEDLocal Union No. 2151, Steel Workers' Organizing Committee, isa labor organization affiliated with the Congress of Industrial Organi-zations.5TheUnion admits to membership employees at therespondent's York plant.'8 At the commencement of the hearing,counsel for the respondent and the Board's attor-ney stipulated that, "subject to a check by counsel for the respondent as to the date of thechartering," the Union was a labor organizationNear the close of the hearing,counselfor the respondent stated during his argument that he had entered Into this' stipulation"with the proviso that the charter be shown to me," but that such had not been done.How-ever, representativesof the Union testified that the purpose of the Unionwas to bargaincollectivelyIn its brief,the respondent stated : "It was stipulatedthat Local 2151 of thekmalgamated Association of Iron,Steel&Tin workers, affiliated with the SW. O. C. andwith the C 1 0 1 the name of the Union at that time] is a labor organization as we find[sic I in Section 2, subdivision 5 of the National Labor Relations Act6 The Unionalso admits other employees to membership. HEILIG BROS. COMPANYIII.THE UNFAIR LABOR PRACTICESA. The discharge of Wagner509Daniel O. Wagner was first employed by the respondent at its Yorkplant in April 1938, as a "warp sticker." 7Cyrus H. Heilig, the respondent's president and superintendent of the plant, testified; andwe find, that on the morning of January 13, 1940, he called Wagnerinto the office, told him that his services as a "warp sticker" werenot satisfactory,' and offered him a set of looms instead; that Wagnerat once retorted that his work was good and Cyrus Heilig was a"damn liar" and could "stick the looms in his ass"; and that CyrusHeilig felt that his dignity could not stand such remarks, andaccordingly dischargedWagner.Wagner claimed that his discharge constituted discrimination inviolation of Section 8 (3) of the Act. It is true that Wagner wasone of the five original organizers of the Union among the respondent'semployees in December 1939; that he was elected chairman of theUnion during that month; and that he had obtained about half of theUnion's 25 members prior to his discharge. It is also true that therespondent knew of Wagner's union activities prior to his discharge.However, there was no allegation nor proof that the job on the looms,to which Cyrus Heilig proposed to transfer Wagner, would have con-stituted a discriminatory demotion.Regardless of Wagner's opinionof the invalidity of the reasons which Cyrus Heilig advanced for theproposed transfer to a job on the looms, Wagner's remarks furnishedcause for his discharge.In describing his discharge, Wagner testified on direct examinationthat, upon entering the office, he was told by Cyrus Heilig that he wasdischarged because his work as a "warp sticker" was unsatisfactory,and that he was then paid off.On cross-examination,Wagner wastwice asked by the respondent's attorney if he cursed and swore atCyrus Heilig on this occasion; and each time Wagner failed to giveany answer.Later in the hearing, Wagner was asked if, after beingoffered a job on the looms, he told Cyrus Heilig to "stick the loomsup his ass"; but, instead of denying it, he replied merely that he could7This position involves installing new warps into the looms when necessary,and seeingthat the looms will then operate in a satisfactory manner.8According to several of the respondent's officials,the screens woven on looms servicedby Wagner had proved upon inspection to be unsatisfactory,and the defective work wasWagner's fault in not properly tightening and locking the "heddle hooks" or "heddle nuts"after installing new warps in the looms. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotrecallsaying it.'Subsequently,Wagner denied having made anysuch remarks to Cyrus Heilig.However, three other employeestestified without contradiction that, immediately upon leaving the of-fice,Wagner announced to them and several others who had collectedin a group that Cyrus Heilig had offered him a set of looms but thathe had told Cyrus Heilig to "stick the looms up his ass." 10Further-more,Wagner failed to mention any offer of a job on the looms whendescribing his discharge on direct examination, but testified to it forthe first time on cross-examination 11 In contradiction of CyrusHeilig's testimony that this offer was to go into effect at once, Wagnerclaimed that he was not offered a set of looms until after being dis-charged, and that even then the offer was an empty promise, since itwas to go into effect "maybe some day." The inherent improbabilitythat an employer would hold out to a discriminatorily discharged em-ployee the hope of obtaining another job even at some indefinite futuredate, asWagner would have us believe, impels us to discredit thisclaim.Moreover,Wagner's entire testimony was evasive and, sincewe are satisfied that he did not tell the truth with respect to swearingat Cyrus Heilig, we are not disposed to credit his other testimonyconcerning what occurred in the office.Our conclusion that Wagner was not discharged discriminatorilyisnot impaired by the fact that Cyrus Heilig admitted havingdecided with Heilig, Sr., on January 12 (the day before the dis-charge) to discharge Wagner, inasmuch as it is clear that Cyrus Heilighad changed his mind before actually doing so, and had offeredWagner a different job instead 12Nor does the respondent's letter tothe Union on January 15, 1940, in response to the Union's protest9Q [By the respondent's attorney.] And at the time Mr. [Cyrus] Heilig told you he wasgoing to fire you for your inferior work, did you curse and swear at him?A. [By Wagner.] (No response.)Q Did you do that, Mr. Wagner?A. (No response.)stsssQ. And you didn't say to him, after he said he would give you a job on the looms, thathe should take the looms and stick them up his ass 9A. I can't recall that.Q. You can't recall that?A. No.Q. You don't remember any such conversation?A. No.Q.Would you say there wasn't any such conversation?A. I can't recall that though.Q. You cannot recall it?A. No.'° THere were about five other employees in this group, four of whom had previously tes-tified as witnesses for the Board, and were still available ; but none of them gave any testi-mony concerning this incident, nor were they recalled for that purpose after the aforesaidthree employees had testified about it.11Wagner's subsequent testimony about the offer of a job on the looms was evasive andinconsistent12 Cyrus Heilig testified that, before speaking to Wagner, he thought he had his mindmade up to offer Wagner a set of looms. HEILIG BROS.COMPANY-511thatWagner was discriminatorily discharged, impair our conclusion.This letter, although stating that Wagner was dismissed for inferiorwork, was signed by Heilig, Sr., with whom Cyrus Heilig had pre-viously reached such a decision.The letter merely indicated, thatCyrus Heilig had not advised Heilig, Sr., of his subsequent change ofmind, which caused him to offer Wagner' a different job instead ofdismissing him, nor of Wagner's remarks,'which had brought aboutthe discharge.It is evident from the foregoing facts that the respondent had notdischargedWagner at the time when Cyrus Heilig discussed withhim the possibility of working on a set of looms.The dischargecame only after Wagner had made the abusive and indecent remarks.We therefore find that the respondent, by discharging Wagner, didnot discriminate in regard to his hire and tenure of employment todiscourage membership in the Union.B. The refusal to bargain collectively; interference, restraint,and coercion1.The appropriate unitIt was stipulated at the hearing that all the production and main-tenance employees at the respondent's York plant, exclusive of super-visory, clerical, and office employees, constitute, a unit appropriatefor the purposes of collective bargaining. We find that the productionand maintenance employees at the respondent's York plant, exclusiveof supervisory, clerical, and office employees, at all times materialherein constituted, and now constitute, a unit appropriate for thepurposes of collective bargaining, and that the said unit will insureto employees of the respondent the full benefit of their right to col-lective bargaining and will otherwise effectuate the policies of the Act.2.Representationby the Union of a majority in theappropriate unitThe record contains a transcript prepared by the respondent of itsweekly pay roll for the week ending Saturday, January 27, 1940, andfor each subsequent weekly period to and including the one endingSaturday, April 27, 1940.The, names of 128 employees in the appro-priate unit were included on the pay roll for the week endingFebruary 10.13Two other employees not on this pay roll should beincluded in the unit, however : Clarence Albert Emig, who was13 Alfred H. Malehorn, William R. May,Chester L.Wilt, Russel L Stoppard,Ervin'Ed.Brenner, and Christian M. Heilig, the nephew of Cyrus Heilig,although Included on thepay roll,are excluded from the appropriate unit, on the ground that they are supervisoryemployees. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDtemporarily laid off because of illness, and Roy J. May, who wasomitted from this pay-roll transcript by inadvertence.The numberof employees in the appropriate unit for the week ending February10 thus did not exceed 130.By February 6, 66 of these employees, constituting a majority ofthe employees in the appropriate unit during the week "endingFebruary 10, had designated the Union to represent them for thepurposes of collective bargaining.14By February 17 two more em-ployees had designated the Union,15 while the respondent's pay rollfor the week ending February 17 shows no increase over the February10 pay roll.-Thus, 68 of the 130 employees in the appropriate unitfor the week ending February 17 had designated the Union as theirrepresentative for collective bargaining by the end of that week.Thenumber of employees in the appropriate unit never exceeded 135 atany time thereafter, and at all such times the unit included the 68employees on the February 17 pay roll who had designated theUnion by that date. 117The respondent contends that the Board has failed to establish thata majority of the employees ever designated or selected the Unionas their representative, on the ground that such employees were notput on the witness stand to give evidence to that effect.This con-tention rests on a misconception of the intent of Congress as expressedin the Act, and is without merit.When an employee delivered a signedapplication card to another person for the purpose of having thecard turned in to the Union, he employed a suitable method of des-ignating the Union as his representative for collective bargaining. Itfollows that any witness of this act, although he is not the signer ofthe card, may prove the act. In each case where we have found that1qThe names of such employees are hereinafterlisted in Appendix A.At the hearing theBoard attorneystatedthat theremight be some difference in the spelling of some of thenames, and the respondent'sattorney agreed to check a list of such employees thereafterto be furnishedhim.However,there is noevidence in the record that this was doneWehave thereforegiven all substantial variations in the spelling of these nameswhereverpossible.15 JohnGivens andJames Grove.16Two of the old employees were droppedfrom the February 17 payroll, and two newones were added.17 In additionto the68 employeesabove referred to, the following 13 employees in theappropriate unit also designatedthe Union on the dates indicated: Clarence Albert (E.)Emig on February24, 1940; Paul Frederick Donohoe(Donahue)on February 28, 1940;Paul Cullen Edelblute (Edelbute) on February29, 1940;Harold Charles Wolfe on March 1,1940; Norman A. Baney, ErzyDull, Charles D. Wilt, andRay EarlWilt on March 10, 1940;ClarenceH. Stoppard' on March 12, 1940; Kenneth E. Lint andHorace E. Thomas onMarch 15,1940 ; JamesBaney on March 16, 1940 ; and Guy W. Hesson March 19, 1940.The respondent hired George Sipe(spelled "Feitt" by thereporter)on March 19, 1940;Earl Hartman and Lester Behler on March 20, 1940;SamuelAuchey,Richard Hartmanand Paul Christian(also referredto as Paul Christinein the record)on March 21, 1940;and WarrenAndersonon March 23,1940However,the four last-named employees werehired for the first time after the strike,and the otherthree were first hireda day or twobefore the strike and replaced a similar number of former employees who ceased work onthose days.The number of employees in the appropriate unit therefore did not exceed 135as a result of these events. HEILIG BROS.COMPANY513an.employee'designated the Union to represent him, such representa-tion was proved by at least one witness to the act of designation;and we do not consider it significant that in some cases the witnesswas not the employee himself, but rather the person to whom theemployee had handed his filled-in application card for the purposeof delivery to the Union in the regular course of events.18 In addition,the respondent contends that it impaired and destroyed the credibilityof a material amount of this evidence by its cross-examination of cer-tain- employees with respect to their recollection of the details of thefilling in and delivery of their application cards.We do` not agreethat the cross-examination indulged in by the respondent succeeded inaccomplishing the result contended for.We are satisfied from theentire record that the Union was designated as bargaining representa-tive by a majority of the employees on and at all times after February6, 1940.19We find that on and at all times after February 6, 1940, the Unionwas the duly designated representative of a majority of the'employeesin the aforesaid appropriate unit, and that, by virtue of Section 9 (a)of the Act, the' Union at all such times was the exclusive representativeof all the eiilployees in such unit for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.3.The refusal to bargain; interference, restraint, and coercionOn Saturday, February 1, 1940, Roy E. Constine, a representativeof the Union, wrote a letter to the respondent, stating that a majorityof the respondent's employees had selected the "Steel Workers Organ-izing Committee as their collective bargaining agent" and requestinga meeting during the following week for the purpose of negotiatinga collective bargaining agreement concerning the terms and conditionsof employment.On February 3 the respondent replied to Constine ina letter signed by Heilig, Sr., stating that it was going to have a'$ In the past we have frequently accepted properly authenticated cards as proof of desig-nation.SeeMatter of The M. H. Ritzwoller CompanyandCoopers'International Union ofNorth America,Local No.28,15 N L R B.15,mod'd and enf'd,M. H. Ritzwoller Co. v.N. L R. B.,114 F. (2d) 432, 438(C C. A.7) ;Matter of Hartsell Mills CompanyandTextileWorkers'Organizing Committee,18 N. L R B. 268, mod'd and enf'dHartsellMills Companyv.N. L. R. B.,111F. (2d) 291(C C. A 4). Moreover,the respondent ineffect conceded the Union'smajority at a meeting on April 18, 1940, hereinafter discussed,when Heilig,Sr., argued that the employees had been intimidated into joining the Unionagainst their wishes, but did not deny that a majority.had designated the Union.There isno evidence to support the accusation of intimidation.19 The Board attorney stated in substance at the hearing that, with respect to each em-ployee who testified as to his designation of the Union,the card of the employee was notthe evidence on which the Board attorney relied to prove such designation. 514DECISIONSOF NATIONALLABOR RELATIONS BOARDconference with "the National Labor Relations Board" on February 6and that the Union would "be advised further after this conference." 20As previously stated, by February 6 a majority of the employees inthe unit had designated the Union to represent them for collective bar-gaining.However, the respondent did not advise the Union furtherafter February 6, as its February 3 letter had said it would do.Nothaving received any word from the respondent by February 14,21 Con-stine sent the respondent another letter, requesting the attendance offour named employees at a "coming conference to take place .. .Thursday February 15" at Hoober's of ee.22On February 15, afterreceiving this letter, Heilig, Sr., without ascertaining whether it con-tained any proof of majority, directed that it be returned to the Unionunopened; nor did the respondent meet with the Union at or aroundthis time.At the hearing, Heilig, Sr., admitted having said to House,at conferences held during February, that he would not bargain withConstine under any circumstances," and that he wanted an election.24Upon receiving his February 14 letter back from the respondent un-opened, and on being informed by House of the respondent's refusaltomeet with him, Constine turned over to his immediate superior,Michael Harris, the matter of attempting to obtain a meeting with therespondent for the purposes of collective bargaining.On or about February 19 Harris first telephoned Heilig, Sr., whoadvised him that the respondent could not hold any bargaining confer-ence without Hoober, who was not then available ; and on February 21Heilig, Sr., sent Harris a telegram stating that Hoober was not ex-pected back'before February 25.Not having received any further wordfrom the respondent by February 28, however, Harris sent the respond-ent a letter on that day, repeating the Union's claim that it representeda majority of the respondent's employees and again requesting a meet-ing for the purpose of negotiating a collective bargaining agreement,adding that he hoped for a reply "at your earliest convenience" sincethe employees were getting impatient. Six days later, on March 5, the"'The conference referred to had been arrangedbetween therespondent and DanielHouse,a representative of the Board's Regional Office, to discuss a charge previously filed bythe Union,alleging that the respondenthad engagedin unfairlabor practices, within themeaning ofSection 8(1) and(3) of the Act21John A. Hoober,the respondent's attorney,mailed Constinealetter dated February 12,1940,stating: "Since there has been no facts established of any majority of their employeesbeing members of any Union,my client,Heilig Bros.Co.,will notdiscuss any matter withyou tomorrow February13th as previously arranged "Hoober did not testify as to whenlie had mailed the letter,nor did the respondent ask Constine when he had received it. , Weare satisfiedthat Constinehad not received it prior to sending his letter of February 14.22_Constine testifiedthat Househad told himof havingarranged such a conference.We,baseno finding on this testimony,however, butset it forth only to explain the reference inConstme's letter of February 14.21The respondentcontended that Constine had made himself personally objectionable,and that its conduct toward the Unionduring this periodwas therefore properWe findno merit inthis contention.21The respondent also wrotea letter tothe RegionalOffice on February16 requesting anelection and stating thatitwas ieadv to "haigain with am cmnmittee they [the employees] HEILIG. BROS. COMPANY515.respondent replied in a letter stating that Hoober had returned, sug-gesting the date of March 13 for a meeting "for you [Harris] only,"and asking to be advised if the suggested date was convenient forHarris.On March 8 Harris replied, saying that the date of March 13was convenient, and agreeing to make an exception to the Union'susual procedure and to attend the meeting' alone on behalf of theUnion, as a special concession to the respondent.On March 11, Heilig, Sr., sent Harris a letter, canceling the sched-uled meeting on the ground that John K. Heilig had left town the daybefore on a 10-day selling trip, and claiming that his departure wasconsidered "safe" since no reply had been received from Harris bythat time.25The-letter continued : "... the best I can safely arrangewould be March 21.Now if this conference can be arranged earlier,I will call you on the telephone."On March 12 Harris sent a telegramto Heilig, Sr., protesting the delay, repeating that the employees weregetting impatient, and again expressing the hope that a meeting couldbe promptly arranged.On March 13 Harris sent Heilig, Sr., a longletter, again protesting the delay and the respondent's bad faith,pointing out that the Union had been trying to arrange for a meet-ing since the early part of February, requesting a token of the re-spondent's good faith by the holding of a collective bargaining meet-ing "even if the discussions at our meetings are subject to the approvalof -a higher managerial body," and asking to be notified "before theend of this week of a convenient time and place for our meeting."-One week later, on March 20, Harris had not yet received any replyto this letter.He then made a person-to-person telephone call to therespondent on the morning of that day for the purpose .of speakingto Heilig, Sr.; but, upon being advised by the telephone operator thatneither Heilig, Sr., nor anyone else in authority was available to speakwith him, he left a message that one of the respondent's officials shouldcall him back at once. Immediately thereafter Harris also sent the'respondent a telegram, stating that he was convinced that the re-spondent was "stalling" and adding that the Union would strike therespondent's plant because of its refusal to bargain and its interfer-ence, coercion, and discrimination, in'the respondent communicatedwith him either by telephone or telegraph during the day.Not having received any response to this telephone message or tele-gram, the Union struck the respondent's plant at 5 a. in. on the fol-lowing morning, Thursday, March 21.The strike was participated23The respondent contended that it wished John K. Heilig to be present when it metwith the Union,and therefore properly canceled the meeting it had scheduled for March 13The record does not disclose why a bargaining meeting could not be held without John K.iieilig;nor was he present at the only meeting between the respondent and the Union, heldon April 18, as hereinafter described11oreover, the Union had never been informed thatthe mespoudent considered john K neilig's preaenee e-entialWe find nl^ mgrjt in thiscontention.4 1801!-42-N of3121--14 516DECISIONSOF NATIONALLABOR RELATIONS BOARDin by 76 employees who had previously designated the Union -,26 and by5more who thereafter did so,27 out of a total of about 135 employeesthen in the appropriate unit .211Not having received any word from the respondent for a week afterthe commencement of the strike, Harris telephoned Hoober on March28, and told him of the Union's desire to meet with the respondent.Hoober replied that he was very busy, but said that he- might be ableto arrange a meeting around the end of the following week; and heasked Harris to call again.Harris telephoned Hoober again on April2, but Hoober said that he was still extremely busy and had not yethad time to arrange a meeting.Harris spoke to Hoober again onApril 5, and a conference was then arranged between the two men forApril 10.At the meeting on April 10, attended only by Harris andHoober, no bargaining of any sort was undertaken; instead, Hooberstated that the respondent would not reemploy the strikers, and thatitwanted an election to determine the wishes of the employees thenworking.Hoober added that he did not know what negotiationscould be entered into.Subsequently, on April 18, pursuant to arrange-ments made by Hoober, a perfunctory meeting was finally held inHoober's office between Harris and the Heilig brothers.2°Heilig, Sr.,foreclosed any genuine discussion at this meeting by stating that theemployees did not want the Union but had been intimidated into join-ing it against their will; 30 that the strikers would not be rehired; andthat there was nothing to negotiate about.31However, Heilig, Sr.,did not deny that a majority of the employees had joined the Union.The frustration of the Union's attempts to bargain collectively, asrelated above, can be appraised properly only when considered in con-nection with the respondent's other activities during this period.From the Union's first appearance in the plant, the respondent, by itsofficials and supervisory employees, in addition to its persistent refusalsto meet and bargain with the Union, took other measures to apprise itsemployees that their efforts at self-organization were emphaticallydisapproved.Fifteen different employees testified' to at least 26 spe-cificoccasions prior to the calling of the strike on March 21, 1940,when Cyrus Heilig either questioned or threatened them concerningtheir union activities, or indicated that it was useless to join the Union11Five membersof the Uniondid not participate in the strike and testifiedat thehearingthat they no longer wished to be represented by the Union:Emswiler,Grim, Guy Hess,King, and McWilliams27Ralph Edgar Wilderson, Frank Lowe, Albert J. Houston, Clarence W. Bange, andCharles Clinton Lehman28 The respondent admitted that a majority of its employees participated in the strike.21As previously stated, John K Heilig, whose absence from town was the respondent'sexcuse for cancelingitsmeetingwith the Union scheduled for March 13, did not attend thismeeting.30As previously set forth,the record disclosed no evidence in support of this accusation"At the hearing Hellig, Sr.,frankly admitted that the respondent had no intention ofbargaining with Harris after the strike. HEILIG BROS.COMPANY517since the Union "could not win," or attempted in other ways to inter-fere with their self-organization.Chester L. Wilt, an assistant foreman who was promoted to foremanearly in January 1940, testified that a few days before Christmas 1939,Cyrus Heilig asked him if he had heard any union talk and toldhim to report any talk he might hear on that subject, saying, "Wewon't have that talk around the shop." Clarence Albert Keller tes-tified that Cyrus Heilig, when interviewing him prior to his em-ployment in December 1939, asked him if he was affiliated with anylabor union or was interested in joining any such organization.Lewis Lloyd Sullivan testified that Cyrus Heilig asked him aboutthe first week in January if he had joined the Union. George KeeferFord testified that on Monday, January 8, Cyrus Heilig asked him ifhe had heard anything "about this union going on in the factory"and told him to report anything he heard on that subject; and Fordadded that he was positive about the date because he had been ad-vised at a meeting of the Union on the following day to mark it down.Ervin M. Deamer testified that, near the end of his 8-hour shift at7 a. m. on Sunday, January 14, the day after Wagner's discharge,Cyrus Heilig asked him if any representative of the Union had beenin during the night ; and, upon being told by Deamer that he didnot think so, Cyrus Heilig said, "That is damn funny, we hear it downin the office." Lewis Sullivan testified that he was told by Cyrus Heiligabout January 15 that the respondent wanted his brother Cloyd,who had been laid off, to return to work; and that Cyrus Heilig thenasked if Cloyd had joined the Union, saying that he would not takeCloyd back if he found out that Cloyd had done so. Lewis Sullivan'sbrother, Cloyd V. Sullivan, testified that he thereupon went to seeCyrus Heilig, who asked him if he had joined the Union and told himthat he would not be taken back if he had done so. Donald F. Millertestified that Cyrus Heilig told him about January 18 or 19 that hewould be transferred to a better position if he would "stick with us[the respondent] and be loyal to us"; and that about 3 days laterCyrusHeilig asked if he had heard any more about the Unionand again assured him that he would do well to remain "loyal." ClairEyler testified that Cyrus Heilig told him about the last of Januarythat if the respondent had to recognize the Union the mill would berun just one shift,32 and that all the employees who joined the Unionwould lose their jobs; and that Heilig then asked if Eyler had joinedthe Union, saying that if Eyler "stuck" to the respondent he wouldnever have to worry.Eyler also testified that Cyrus Heilig saidabout February 5 that all the employees who joined the Union and12At thistime the mill ran three shifts. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticipated in a strike "would be out," and that he would not takethem back; that a little later in February Cyrus Heilig asked Eylerif he knew of any employees who had joined the Union, saying thatEyler should try to get them to drop out; and that around March 16Cyrus Heilig reproached Eyler for "talking union" and threatenedto discharge him for continuing to do so. Charles S. Bitzel testifiedthat Cyrus Heilig advised him about February 10 to take a job some-where else if he had the chance because he was "mixed up with thisUnion here."Chester L. Wilt testified that Cyrus Heilig told himabout the middle of February to findsomereason to get rid of em-ployees Deamer, Ford, and Miller, because they were active in theUnion; and on a Saturday around February 21 and - also at othertimes asked -him to pick out non-union employees to do overtime work.Wilt also testified that Cyrus Heilig told him just before the striketo watch employee Guy Hess and'see that he did notsignup with theUnion, and also told him that any employees who went out on strikecould "consider themselves fired.We will never take one of themback."Clarence A. Keller testified that Cyrus Heilig asked him aboutFebruary 15 if he had been solicited to join the Union; and on March20, the day before the strike, solicited him to come to work on thefollowing day, saying, "If you stay out, you will be out." 33ClarenceA. Emig testified that about February 19 Cyrus Heilig asked him ifhe had been solicited to join the Union, and, on getting an affirmativeanswer, tried to find out the names of the employees who had done so,saying to Emig that it was better to "stick to your employer"; andon March 20, the day before the strike, asked him to come to workthe next day, saying that any employees who participated in the strike"are going to stay out."Clarence-H. Stoppard testified that CyrusHeilig asked him about March 1 if he had joined the Union, and toldhim that joining was unnecessary "because we will never have aunion"; and that on March 20, the day before the strike, Cyrus Heiligsolicited him to come to work the following day, saying, "You arebig enough to take care of yourself." 34William H. (Larry) Petrytestified that Cyrus Heilig asked him on several occasions prior toabout March 7 if he had heard about any union activities in the plant;and that around March 7 Cyrus Heilig again asked him the samequestion, adding that if he would "stick by" the respondent the re-spondent would "stick by" him, and that the Union "could not win."While Cyrus Heilig denied having made any statements concerninga3Keller alsotestified that Cyrus Heilig came to his house shortly after the strike beganand again asked him to return to work, repeating that the respondent did not intend torecognize a union or to take the other strikers back.-14Stoppard also testified that about 5 days after the strike began Cyrus Hellig asked himto return to work ; and, in response to a question by the respondent's attorney, testifiedwithout objection, that Cyrus Heilig told him that his job was open for him until that time. HEILIG BROS.COMPANY519union activities to any of.the employees at any time,.we are satisfiedthat such denials are not entitled to any substantial weight, m viewof his conception of union activities as' hereinafter discussed.Wefind that Cyrus Heilig made the statements attributed to him by theforegoing employees.Other management officials besides Cyrus Heiligalsomade anti-union statements.On or about March 14 Heilig, Sr., told Chester L.Wilt that if employee Miller caused any more trouble with his unionactivities he would be discharged.In February and March, ChristianM. Heilig, whom we have found to be a supervisory employee, ques-tioned Curvin L. Weaver on several occasions regarding his unionactivity and membership.35 In the latter part of February, RusselL. Stoppard, who the respondent admitted was a supervisory employee,suggested to employee Bitzel that he form a company union and tryto get the employees into it, saying that the venture would have thebacking of the management officials.Although these statements weredenied by the management officials making them, we are unable tocredit such denials in view of the respondent's general conduct withrespect to the Union.In addition to the foregoing flagrant attempts by the respondent tocombat the Union and to suppress its employees in their efforts atself-organization and collective bargaining, the respondent also soughtto accomplish these ends by written notices posted on the plant bulletinboards.On January 27 the respondent posted the first notice, readingin part as follows :NOTICE TO EMPLOYEESAn employee called at this office this morning, and wanted toknow if he must join a Union to continue his service.Please be advised,noemployee can be forced to join any organ-ization . . . This factory will continue to operate with non-union and any union employees who attend to their duties and obeythe rules of the company.ANY EMPLOYEE tryingto coerceor threaten a fellow-employee who does not want to join a Unionduring working hours will be dismissed.Holding conversationson all subjects are forbidden during working hours, except condi-tions applying to the work he is performing. If you violate theserules you will be dismissed .. .05Weaver testified that Christian Heilig, who was the nephew of Cyrus Heilig, the re-spondent's president and the plant superintendent,had given him extra work,and addedthat the employees considered Christian Heilig to be the boss of the wire drawers, inasmuchas he issued orders.John B. Heilig, an officer and director of the respondent and assistantsuperintendent of the plant,testifiedmerely that he "did not know"whether ChristianHeilig was in charge of the wire-drawing department.Accordingly we do not credit thetestimony of Christian Heilig that he bad no supervisory authority. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDThis company, however, will not allow any worker to use theCompany's timefor Union activities during working hours, norfor any other activities besides the Company's work.You are paid to perform a duty, and gossip of all nature mustceasein the factory.-In view of the respondent's unfair laborpractices and its generalpolicy of opposing the Union, as hereinbefore and hereinafter found,this notice can only be interpreted as a further attempt by the re-spondent to combat the efforts of the employees to organize themselvesfor the purposes of collective bargaining, and is manifestly an inter-ference with the rights guaranteed in Section 7 of the Act.By stat-ing that no employee could be "forced to join any organization" andthat the plant would continue to operate as an open shop; by threat-ening employees with discharge for soliciting fellow employees ina manner deemed by the respondent to amount to coercion or threats(a precaution which,as faras the record shows, was not required toremedy any past activity but which necessarily suggested to the em-ployees that such activity was being indulged in on behalf of theUnion) ; and by forbidding all conversations during working hoursunless immediately related to the work being performed '37 the re-spondent plainly indicated to its employees that the safer course wouldbe for them to leave the Union alone. For reasons which we havepreviously discussed with respect to similar notices'38 we find thatthis notice was coercive in intention and effect.A month and a half later, on March 16, the respondent posted amore explicit notice in the plant, reading in part as follows :"This notice was prepared and signedby Heilig, Sr37 Conversations during working hours had not been previouslyforbidden where they didnot interfere with work.98 SeeMatter of Blue Bell-GlobeManufacturingCompanyandAmalgamatedClothingWorkers of America,24 N L R B 126;Matter of Robert Brothers, IncandFurnitureWorkers Union, Local 1561,8 N. L. R. B. 925 See,also,N. L. R.B. v Elkland LeatherCompany, Inc.,at al.,114 F. (2d) 221(C. C. A. 3),cert. denied,November 18, 1940, enf'gMatter ofElkland Leather Company, Inc.andNationalLeather Workers'Association,Local No.37, 8 N. L. It. B. 519,where theCourt specificallyapproved a Board finding thata statement deliveredby the employer io each employee with-his pay check,to the effectthat be could not be forcedto join a union since theemployer would alwaysoperate as anopen shop, "was manifestly designed to discourage organizational efforts" andwas there-fore an unfair labor practice,within themeaning of Section 8(1) of the Act;N. L. R. Bv.AshevilleHosiery Company,108 F.(2d) 288(C. C. A. 4),mod'g and enf'gMatter ofAsheville Hosiery CompanyandAmerican Federationof HosieryWorkers, 11 N. L. R. B.1365;N. L. R. B. v. New Era Die Co., Inc., 8 N. L.R. B. 46(C. C A. 3),mod'g in immaterialrespects and enf'gMatterof New Era Die CompanyandInternationalAssociation of Ma-chsnists,Lodge 243 (A. F. of L.), etc.,19 N. L. R. B 227;N. L. R B v Pilling & SonCo., 8 L.R. It. 108(C. C. A. 3),enf'gMatterof George P. Pilling &Son Co.andDental,SurgicaldAlliedWorkers Local IndustrialUnion No.119, affiliated with the C. I. 0.,16 N. L.It. B. 650. HEILIG BROS. COMPANY521TO THE EMPLOYEES OF THIS COMPANYIt has been reported to us that you are being made promisesof an advance in wages.Please be advisedthere will not be 10advancement made to any employee....This plant will continue to operate as a factory where any mancan work, and where he will receive equality of treatment, re-gardless of color, creed or nationality.You need not pay dues to be employed by us.Any employee threatening a fellow-employee or circulatingfalse statements will be dismissed and prosecuted to the fullextent of the law.Employees will report if you are being annoyed or threatenedduring working hours.The Supreme Court of the United_ States held, with respectto the Wagner Act :"The Act does not compel agreements between employers andemployees.It does not compel any agreements whatever. Itdoes not prevent the employer from-'refusing to make a collec-tive contract and hiring individuals on whatever terms' the em-ployer `may be [sic] unilateral action -determine."'This is the law on that subject.We are going to continue to live together, work together, oper-ate as in the past, give all employment possible at our presentwage which has given you all steady employment.We will continue to operate and give employment to all thosewho report for work down to the last man.Between the time the first notice was posted, on January 27, andthe posting of this notice, the Union had increased its membershipto a clear majority, and the respondent realized that it must takedrasticmeasures if it hoped to forestall the imminent threat of asuccessful strike.Therefore the respondent tried a new approach,and in the March 16 notice advised its employees that the Union couldnot get them a wage increase or any other improvement in the termsand conditions of work which would warrant the payment of dues,since the respondent intended to continue to operate as, it had in thepast, despite the presence of a union.To make its coercion concreteand immediate, the respondent threatened its employees not onlywith dismissal, but also with prosecution "to the full extent of thelaw," for "threatening a fellow-employee" or for "circulating falsestatements."Nor were the grounds for dismissal and prosecutionlimited to activities during working hours.To drive home its oppo-sition to unionization the respondent then set forth a quotation froma decision of the Supreme Court of the United States to indicate 522,DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat an 'employer might 'by unilateral action lawfully decide not tonegotiate with the representatives of his employees.Having beenrepeatedly warned that the employees were getting impatient and thata strike would be called if it persisted in its belligerent conduct towardthe Union,39 the respondent attempted to forestall a strike of suc-cessful proportions by ending the notice with a statement that itwould continue to operate and give employment to all who "reportfor work down to the last nian."For reasons hereinbefore discussed,we find that this notice was also coercive in intention and effect.While admitting the genuineness of the foregoing notices, bothCyrus Heilig and Heilig, Sr., insisted at the hearing that the re-spondent had never posted notices referring to union matters, andthat, despite the receipt of the Union's telegram of January 15 andthe letter of February 1, and despite the respondent's own subsequentreplies to the Union on February 3, March 5, and March 11, as wellas its admittedly genuine letter of February 26 to one of its customers,the respondent had no knowledge of any actual union activity inthe plant until the strike on March 21.Because of their conceptionof what constitutes union -activity, as revealed by this testimony, weare unable to give weight to their denials of knowledge of union ac-tivities, or to their denials of antiunion statements, in the face ofoverwhelming evidence to the contrary, both documentary and oral.A' few days after the strike began, the respondent posted noticeson the door of its pay office telling the "employees who had quit theirjobs" to go to the office to receive their pay.When the employeesdid so, Heilig, Sr., handed them their envelopes and said "good bye"to each of them because, as he testified, "that is the policy I have whena man leavesme."The respondent also posted another notice in theplant about April 1, signed by Heilig, Sr., and reading as follows : 40NOTICE TO EMPLOYEESDo not be deceived by Constine's report.The only Meeting Iam going to attend April 3rd. is withmy present employees,letting you nl the door down stairs, notMichael Harris of theC. I. 0.HEILIG BROS. CO.(Sgd.) B. F. Heilig.sa Towards the end of February,Heilig, Sr , exhibited to an employee a copy of a letterdated February 26, 1940,which he had written to one of the respondent's customers,statingthat the respondent had "a very unfavorable labor condition...While there has beenno demand made on us to date, we have been informed we are due for a strike.Forsome time I have been carefully considering less hours of operating, as it seems my Sundaywork has made us most of our trouble and less hours may keep all better contented """Having consistently denied at the hearing that any notice had been posted after March16.Heilig, Sr,insisted,when confronted with the April 1 notice,that the typewrittenwording must have been added by someone else above his own signature,which he admittedwas genuineWe do not credit his disclaimer. HEILIG BROS.COMPANY-523For reasons hereinbefore discussed, we find that this notice wasalso coercive in intention and effect.In addition to the foregoing measures taken by the respondent forthe purpose of interfering with, restraining, and coercing its employeesin their exercise of the rights guaranteed in Section 7 of the Act, therespondent also discriminated in distributing extra or overtime workamong the employees on the basis of their membership or non-member-ship in the Union.Chester L.Wilt testified that, after the Unionhad begun to organize the respondent's plant, Cyrus Heilig orallyinstructed him on many occasions to pick out non-union employeesfor extra work.Cyrus Heilig denied that lie had ever done so.Nev-ertheless, an inspection of the respondent's pay rolls satisfies us thatnone of the employees who received substantial amounts of extrawork were members of the Union.Accordingly, we find that CyrusHeilig instructedWilt to distribute, the extra work to non-unionemployees.41Although Wilt admitted that some of the employees were incapableof doing extra work, and although the testimony shows that a few ofthe employees occasionally declined to accept extra work, we findthat the respondent's pay rolls are decidedly significant with respectto the manner of distributing extra work.The earliest pay roll inevidence, the one for the week ending Saturday, January 27, 1940,shows that there were 124 persons then employed in the unit.Theregular work week at this time consisted of six 8-hour days, on thebasis of which 15 employees received a total of 124 hours of extrawork.Three of these 15 employees joined the Union prior -to January27, 1940, and the remaining 12 were non-members.42At the sametime, the Union had 33 members (about 25 per cent of the employees).The pay roll of the following week, ending February 3, shows that129 were employed in the unit, and that 16 employees received a totalof 106 hours of extra work.Only two of these 16 employees becamemembers of the Union before the week ended, and the remaining 14were non-members.By this time, however, the Union had been desig-nated by about half the employees.The next pay roll, being theone for the week ending February 10, shows 130 employed in the unit;but, as a result of the respondent's reducing the regular work weekfrom 48 to 40 hours, the number of employees receiving extra work11Wilt also testified that Cyrus Heilig gave him a list of six or eight names of non-unionemployees who were to be given extra work, saying that wilt should cross off any name onthe list upon finding that the employee had joined the Union.Wilt was unable to produceany such list, however, claiming that he had destroyed them all shortly after receivingthem. Cyrus Heilig denied that he had ever given wilt such written lists, nor are wesatisfied, under the circumstances, that he had done so.33 Although Eyler joined the Union on January 26, 1940, he told the respondent, as soonas he was advised that the respondent knew he had joined, that he intended to resign andwould try to persuade the other members to do likewise.Accordingly, we find that therespondent did not consider Eyler a member of the Union. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDincreased to 26 .-ad the total number of hours of extra work increasedto 219.Of the 26 employees, 5 were members of the Union and receiveda total of 22 hours (averaging about 41/2 hours), while 21 were non-members and received a total of 197 hours (averaging about 91/2hours).At the same time the Union had been designated by morethan half the employees.. The following pay roll, being the one forthe week ending February 17, shows that 129 persons were employedin the unit; but, due to the respondent's further reduction of theregular work week to 32 hours, the number of employees receivingextra work increased to 48 and the total number of hours of extrawork increased to 568.Of the 48 employees receiving extra work,11 were members of the Union and each received 8 hours of overtime(which gave them a total of 40 hours for the week) ; and the remaining37 were non-members, and each received an average of about 13 hoursof overtime (which gave them an average total of 45 hours for theweek).43At the same time, the Union had further increased thesize of its majority.The number of employees receiving extra workand the total amount of -such work gradually increased during thefollowing weeks; and the pay roll for the week ending March 16(the last pay-roll period before the strike) shows 134 persons employedin the unit, of whom 116 received a total of 1,139 hours of extrawork.While 91 of the 116 employees received only 8 hours or lessof extra work, thus getting no more time than they obtained as ahatter of right prior to the second reduction of hours and 8 hoursless time than they had received prior to the first reduction of hours,the remaining 25 received an average of more than 16 hours of extrawork.Of this latter 25, 6 had joined the Union prior to the endof the pay-roll period, while the remaining 19 were not members ofthe Union.At the same time about 80 of the respondent's 135 em-ployees had designated the Union.In the face of the foregoing undisputed figures, the respondentcontends in its brief that "on examination the pay roll indicated thatthe [extra] work was evenly divided between union and non-unionmen."This contention is clearly without merit. It is apparent thatthe respondent reduced its regular work week in order to increase theamount of available extra work, which it then proceeded to distributealmost entirely to employees who had not joined the Union, to the limitof their ability to absorb such extra work, giving only what, was leftover to those employees who had defied its wishes and joined theUnion 44ss Prior to the week under discussion,40 hours would have been included in the regularwork week.asWe find that the significance of the pay-roll figures is not affected by testimony ofvarious employes showing that they did not realize that the respondent was practicing dis-crimination against them because of their union activity. HEILIG BROS.COMPANY525Shortly before the strike,in a renewed attempt to thwart effectiveaction by theUnion,several of the management officials engaged infurther coercive acts.Cyrus Heilig approached various individualemployees,as previously stated, and requested them not to participatein the strike,saying that those who did would find themselves per-manently out.On March 20,the day before the strike,Heilig, Sr.,said to Clarence Stoppard that the respondent would not have a unionin its plant,adding,"We will work tomorrow...Let them go outon strike and we will pick out what we want."46Then,within a fewdays after the commencement of the strike,several of the managementofficials solicited individual strikers to return to work.On or aboutMarch 24, JohnK. Heilig asked Keller to do so, saying that otherwisehe would be"out" and that the respondent would never recognize aunion.On or about March 25, as we have already found, Cyrus Heiligalso solicitedKeller to return to work, saying that the respondentwould.never recognize any union;46 and on or about March 26 CyrusHeilig asked Clarence Stoppard to return to work. Cyrus Heilig,Heilig, Sr., and John K. Heilig denied having made the foregoingstatements,but in view of the respondent's entire course of hostileaction toward the Union,we do not credit these denials.a.Conclusions with respect to interference, restraint, and coercionOn the basis of the foregoing findings and on the entire record, wefind that the respondent, by posting the notices of January 27, March16, and April 1, by making the various intimidatory and coercivestatements hereinbefore set forth to individual employees, by threat-ening and urging individual employees to refrain from collectiveaction and to cease participating therein after they had begun to doso, by exhibiting to an employee a copy of its anti-union letter ofFebruary 26 addressed to one of its customers, and by its discrim-inatory distribution of extra work, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.b.Conclusions with respect to the refusals to bargainIt is apparent from what has been set forth above that the respond-ent, by its course of conduct from February 6, 1940, to the date of thehearing, has refused to bargain collectively with the Union.Thisis evidenced by the following actions : (1) by failing, after February6, to advise the Union further about the Union's request fora meet-'At the hearing Hellig, Sr., testified that he would take back the striking employes "ifI have places for them."46 Cyrus Heilig denied only the statement,not the solicitation. 526DECISIONSOF NATIONAL LABORRELATIONS BOARDing, asthe respondent had assured the Union it would do; (2) by re-turning a letter from the Union unopened on February 15; (3) bytelling a Board representative, for the purpose of transmittal to theUnion, that it would not bargain with Constine, the Union's repre-sentative, under any circumstances; (4) by failing to communicatewith the Union around February 25, as it had indicated to the Unionthat-it would do by its telegram of February 21; (5) by canceling ameeting with the Union which it had scheduled for March-13; (6)by failing to reply to the Union's requests of March 12, 13, and 20; (7)by meeting with the Union on April 18 for the first and only timewith a predetermined intention not to bargain with the Union, andby stating to the Union at that meeting that because of the strikethe Union had called there was nothing to bargain about; and (8) byinterfering with, restraining, and coercing its employees as aforesaid.The respondent does not contest the occurrence of the eventsrelatedabove with respect to the Union's attempts to bargain, butargues that its conduct was justified because in February it hadinformed House that it wanted an election in order to establish theUnion's majority, and because on February 16 it had written to theRegionalOffice requesting that an election be held and professinga willingnessto bargain with any "committee" the employees desig-nated in the election.The respondent further contends that itsconduct toward the Union was justified because, despiteits admis-sion that it had no intention of bargaining with the Union after thestrike startedor of reinstating the strikers, it thereafter, for the firsttime, told the Union, as represented by Harris, on two occasionsin April that it wanted an election to prove the Union's majority.As to the requests for an election made prior to the strike,it is clearthat they were made to third persons and not to the Union. BothConstine and Harris testified without contradiction, and we find,that the respondent had not requested the Union to furnish proof ofitsmajority prior to the strike."Moreover, the respondent not onlyhad not raised any question as to the Union's majority in its writtencommunications to the Union dated February 3, February 21, March5, and March 11, but it affirmatively admitted at the hearing that amajority of its employees were participating in a strike called bytheUnion.Under the 'circumstances, including the respondent'santi-union conduct hereinbefore described, we are satisfied and findthat the respondent's course ofaction was dominated, not by anyhonest or reasonable doubt of the Union's majority, but by a fixed+'Hoober's letter dated February 12, 1940, hereinbefore set forth in footnote 21, is.plainly not a request for proof of majority;but, regardless of its significance, it was super-seded by the respondent's own communications of February 21, March 5,and March 11. HEILIG BROS.COMPANY527.intention not to deal with the Union at all. For the foregoingreasons, wefind no merit in the respondent's attempts to justify'its,conduct with regard to the Union's requests for bargaining.48Wefurther find that such conduct clearly constituted a -refusal- tobargain .49We find that the respondent on February 6, 1940, and at all timesthereafter, has refused to bargain collectively with the Union asthe exclusive representative of its employees in an appropriate unit,and has thereby interfered with, restrained, and coerced its employ-ees in the exercise of the rights guaranteed in Section 7 of the Act.We further find that the strike which began on March 21, 1940,was caused and prolonged by the respondent's unfair labor practices,as hereinabove set forth.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent described in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the -severalStates, and tend to lead and have led to labor disputes burdeningand obstructing commerce and the free flow of commerce.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall require it not only to cease and desist therefrombut also, in order to remove and avoid the consequences thereof andto effectuate the policies of the Act, to take the affirmative actionhereinbelow described.Having found that the respondent refused to bargain collectivelywith the Union as the exclusive representative of all its productionand maintenance employees at the York plant, exclusive, of super-visory, clerical, and office employees, we shall order it to do so uponrequest.We have found that the strike of the respondent's employees wascaused and prolonged by the respondent's unfair labor practices.We find that the respondent, in order to effectuate the policies of98 SeeMatter of Remington Rand,Inc.andRemingtonRand JointProtective Board ofthe District Council, Office Equipment Workers, 2N. LR. B. 626, enf'dNational LaborRelationsBoard v. Remington Rand,Inc,94 F. (2d) 862(C. C. A. 2), cert. denied, 304U. S. 576, 585;Matter of Acme-Evans CompanyandFederal Labor Union, No.21873,affil-iated withthe A. F. of L., etc,24 N. L R B. 112-115, at p. 71.49 Cf.N. L. R. B.v.National Motor BearingCo., 105 F. (2d) 652 (C. C. A. 9),enf'g asmod.,Matter of National Motor BearingCo.andInternationalUnion, UnitedAutomobileWorkersof American,LocalNo.76,5 N. L. R:B. 409. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act, must restore the status quo which existed prior to the com-mission of the unlawful acts.We shall order the respondent, uponapplication, to offer to its employees who participated in the strikecommencing on March 21, 1940, reinstatement to their former orsubstantially equivalent positions, without prejudice to.their seniorityand other rights and privileges, dismissing, if necessary in order toeffect such reinstatement, all employees hired after the commence-ment of the strike or in anticipation thereof.50 If, by reason of areduction in force, there are not sufficient positions available forthe remaining employees, including those who are to be reinstated,all available' positions shall be distributed among such remainingemployees in accordance with the respondent's usual method of re-ducing its force, without discrimination against any employee becauseof his union affiliation or activity and following a system of seniorityto the extent heretofore applied by the respondent in the conductof its business.Those employees remaining after such distribution,for whom there are then no available positions, shall be placed upona preferential list prepared in accordance with principles set forthin the previous sentence, and shall thereafter, in accordance withsuch list, be offered employment in their former or substantiallyequivalent positions as such employment becomes available and be-fore other persons are hired for such work.We shall also order therespondent to make whole all the striking employees referred toabove for any losses they may suffer byreasonof any refusal ofreinstatement or placement upon the preferential list as requiredabove, by payment to each of them of a sum of money equal to thatwhich each of them would normally have earned as wages duringthe period from 5 days after the date of application to the date ofthe respondent's offer of reinstatement or placement upon the prefer-ential list,lesshis net earning 51 during said period. 62Upon thebasisof the foregoing findings of fact and upon theentire record in the case, the Boardmakesthe following:W As previously set forth, the respondent hired GeorgeSipe on March 19, 1940,and EarlHartman andLester Behleron March20, 1940.We find thatthe respondent hired theseemployees in anticipation of an imminentstrike.51By "net earnings"ismeant earnings less expenses,such as fortransportation, room,and board,incurred by an employee in connectionwith obtainingwork and working else-where than for the respondent,which would not have beenincurredbut for hisunlawfuldischarge and the consequent necessityof hisseeking employmentelsewhere.SeeMatter,of Crossett Lumber CompanyandUnited Brotherhoodof Carpentersand Joinersof Amer-ica, Lumber and SawmillWorkers Union,Local2590,8 N L. It. B. 440.Monies receivedfor work performed upon Federal, State, county,municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporationv.N. L. If. B.,decided bythe SupremeCourt of the United States, November 12, 1940.62 SeeMatter of Republic Steel CorporationandSteelWorkers Organizing Committee,9 N. L. It. B. 219,mod'd as to other issues and enf'd,Republic Steel Corporation v.N. L. If. B.,107 F. (2d) 472(C. C. A. 3),cert. denied as to this issue, 309 U. S. 684,310 U. S. 655. HEILIG BROS. COMPANYCONCLUSIONS OF LAW5291.Local Union No. 2151, Steel Workers' Organizing Committee,is a labor 'organization, within the meaning of Section 2 (5) of theAct.2.All the respondent's production and maintenance employeesat its plant in York, Pennsylvania, exclusive of supervisory, clerical,and office employees, at all times material herein constituted and nowconstitute, a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.3.Local Union No. 2151, Steel Workers' Organizing Committee,isand at all times since February 6, 1940, has been, the exclusiverepresentative of all the respondent's employees in such unit for thepurposes of collective bargaining, within the` meaning of Section9 (a) of the Act.4.By refusing to bargain collectively with Local Union No. 2151,SteelWorkers' Organizing Committee, as the exclusive representa-tive of all the respondent's employees in such unit, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing kits employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged,in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.'7.By' discharging Daniel O. Wagner, the respondent has not en-gaged in unfair labor practices, within the meaning of Section 8 (3)of the Act.ORDERUpon the basis -of the'above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Heilig Bros. Co., York, Pennsylvania, and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Local Union No. 2151,SteelWorkers' Organizing Committee, as the exclusive representativeof all its production and maintenance employees at its plant inYork, Pennsylvania, exclusive of supervisory, office, and clericalemployees;(b) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, 530DECISIONSOF NATIONALLABOR RELATIONS BOARDto form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining orother mutual aid or protection.2.Taking the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon application, offer to those employees who participatedin the strike which began on March 21, 1940, immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges,in the manner provided in the section entitled "The Remedy" above;and place those employees for whom employment is not immediatelyavailable upon a preferential list in the manner provided in saidsection, and thereafter, in said manner, offer them employment asit becomes available;(b)Make whole all the employees referred to in paragraph 2 (a)above for any losses they may suffer by reason of any refusal ofreinstatement or placement upon the preferential list required byparagraph 2 (a) above, by payment to each of them of a sum ofmoney equal to that which each of them would normally have earnedas wages during the period from 5 days after the date of applicationto the date of the respondent's offer of reinstatement or placementupon the preferential list, less the net earnings 53 of each duringsaid period;(c)Upon request, bargain collectively with Local Union No.2151, SteelWorkers' Organizing Committee, as the exclusive repre-sentative of all the respondent's production and maintenance em-ployees at its plant in York, Pennsylvania, exclusive of supervisory,clerical, and office employees, with respect to rates of pay, wages,hours of work, and other conditions of employment;(d)Post immediately in conspicuous places at its York plant,and maintain for a period of at least (60) consecutive days fromthe date of posting, notices to its employees stating (1) that the.respondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs 1 (a) and (b) of this Order;and (2) that the respondent will take the affirmative action set forthin paragraphs 2 (a), (b), and (c) of this Order;(e)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS YURTHER ORDERED that the complaint be, and it herebyis,dismissed in so far as it alleges that the respondent violatedSection 8 (1) and (3) of the Act with respect to Daniel O. Wagner.53 See footnote 51,supra. HEILIG BROS.COMPANY531MR.EDWIN S.SMITH,concurring in part and dissenting in part:I concur in the Decision and Order of the Board except, in so far asit relates toWagner.-I am of the opinion that the respondent discharged Wagner dis-criminatorily, and should be required to offer him reinstatement andback pay in order to remedy its violation of the law and to effectuatethe policies of the Act. I am convinced that Wagner did not makeany abusive remark to Cyrus Heilig in the office on January 13, 1940,as Cyrus Heilig claimed at the hearing; but even if Wagner did so,as the majority find, I am satisfied that the remark was not the causeof the discharge but rather was a result of the respondent's dis-crimination againstWagner, which the respondent later sought touse to justify such discrimination.Wagner was the outstanding leader of union activity at therespondent's plant,54 and, as the majority find, the-respondent wasfully aware of that fact.Prior to Wagner's discharge on January 13,1940, the respondent, while the Union was in its formative stages, hadembarked upon a course of conduct designed to eliminate the Unionfrom its plant.As noted in the majority opinion, this course ofconduct was intensified as the Union gained strength.On Friday, January 12, 1940, the day prior to Wagner's discharge,Cyrus Heilig and Heilig, Sr., the respondent's two senior officials, dis-cussed the allegedly inferior quality of Wagner's work and decidedthat Wagner should be discharged immediately.Early on the morn-ing of Saturday, January 13, Wagner was called into the office byCyrus Heilig and was discharged.On Monday, January 15, the nextworking day, the Union sent a telegram to Cyrus Heilig assertingthatWagner and another employee had been discharged for "exer-cising their right of assisting a labor organization of their ownchoosing, namely the SteelWorkers Organizing Committee," andasking forWagner's reinstatement; and a reply was requested.Later on the same day, the respondent replied to the Union by letter,claiming that the reason for Wagner's dismissal was his "inferiorwork, which has been his policy for the past several months." 55u On December 9, 1939, about a month beforethe discharge,R agner and four other em-ployees took the first step to organizethe workers at the plantAt a meetingon December19, 1939, Wagner signed a membership card in theUnion, andwas elected chairman of thelocal group.By the dateof his dischargehe hadsecured about half of the Union's 25members among the employees.isThis letter was signed by Heilig, Sr,who did not witness the dischargeeither of Wag-ner or of the other employee.However, it is clear that Heilig, Sr., had informed himselfabout thedetails ofthese discharges before replying to the protestaddressedto CyrusHeilig,in view of the statement in theletter that the otheremployee bad been "dismissedfor calling a Director of this Companya `little boy' . . .Had the writer been present whenhe boisterously pounded on an office desk,he would havebeen thrownout,not dis-charged .. "-44 S f i02-42-v of 32-2,5 532DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the hearing the' respondent attempted to justify the dischargeofHowever, Wagner's work was not inferior and the respondent did notconsider it so.56 - In the Proposed Findings; of Fact, Proposed Coil-clusions of Law, and Proposed Order served on the respondent inthis case, it was found. that Wagner's work was not inferior and thatthe respondent did not consider It so.The 'respondent' did,, notexcept to that proposed finding: , It is plain, therefore, that Wagnerwas .not discharged because of his inferior work.I,At the hearing the respondent also asserted that Wagner was dis-charged because of , certain abusive remarks which he.. allegedly,madeto Cyrus-Heilig at the time that he was discharged, on January 13.This was the first time that the respondent asserted that Wagner hadbeen discharged for reasons- other than those contained in its letterthe foregoing evidence that Wagner was discharged-for, allegedlyinferior work; nor did he'attempt to,explain such evidence.He tes-tified; however, that before speaking to, Wagner on the ,morning ofJanuary 13, he."thought" he had his mind made up to.offer-Wagnera set of looms; that he therefore told Wagner that he could no,longeruse him.(Wagner) `as a "warp sticker" because of. his unsatisfactorywork, but that he was going to give him a set of loons ; that Wagnerretorted that his work was good, and that Cyrus Heilig was a "damnliar" and could "stick' his looms in his ass";Wand that, he (CyrusHeilig) discharged Wagner because his dignity could not stand thatexpression and he could,not deal with a man of that, character.The Board finds, and I agree; that Cyrus Heilig's denial of inter-ference with union activities is not entitled to any substantial weightor credit.,In addition,,.the Board finds, and I agree, that the re-spondent embarked on a course of hostility to the ! Union, from itsinception, a month prior to Wagner's discharge, and that-Cyrus Heiligwas extremely active ,in this campaign.Under such circumstances,-and in view of the respondent's letter to the Union dated January15, I think that-the testimony, of Cyrus Heilig, with respect to, whatseAfter many years' experience as a "warp sticker'." at another plant, ,Wagner was soemployed for a,year and 9 months by the respondent,and received a wage increase.months prior to his discharge.Cyrus Heiligadmittedthat Wagner's work hadnot changedduring the entire timethatWagner worked at the plant ; that for the most part Wagnerwas a satisfactory workman ; and that, although he could have spoken toWagner about hiswork, he did not do so butwrote out certain weeklyreportstoWagner's foreman instead,criticizingWagner'swork as the result of inspecting screens woven on looms serviced byWagner.Malehorn, ,Wagner's foreman, testified that he asked Wagner twice in, the yearpiecedinghis dischargeto "better his work,", but did notrecommendthatWagner bedischarged., 'HEILIG BROS:'COMPANY '533occurred on the morning he discharged Wagner, the Union's mostprominent advocate, is incredible.57'The only other witness'to the discharge was Wagner. ^Vagiier'ssilences' and 'confused"testimony, on being' cross-examined in connec-tion with the events in the, office, may indicate that he, like' CyrusHeilig, was not telling the truth; or, when considered in the lightspondent's attorney had succeeded in confusing him,- such testimonymay indicate merely that it was not clear to him whether' the' ques-,tions' which -he failed to answer, or which he' answered evasively,referred to a remark made' to Cyrus Heilig, or to ' a remark' madeimmediately thereafter to a group of fellow employees after he hadleft the office.I see nothing "'inherentl° improbable" in' Wagner'stestimony that Cyrus Heilig, after discharging him' oil' the groundof his, inferior work as a "warp sticker," told him that "maybe' someday" he ` would be given a: set of looms: ' Under the,circumstances,this offer clearly held out no real hope of future reemployment. I amsatisfied that, Wagner became angry as a result of his discriminatorydischarge,' and that, upon leaving the office, he gave vent to his' feel-ings by'telling a group of employees that' Cyrus Heilig could "stickthe looms in his ass"; but I credit Wagner's positive testimony thathe did, not make any such remark to Cyrus Heilig in the office.58''But 'the ultimate question to be decided by the Board is notwhetherWagner made the alleged abusive remarks, but ratherwhether'such'remarks, if 'made, were 'the cause of his discharge.Thebefore finally leaving the witness stand, under the redirect examina-tion of the respondent's attorney, Cyrus'Heilig testified that the onlyreason thatWagner had been "let , out" was for "inefficiency." 59Under 'all the circumstances, I am convinced' that Cyrus' Heilig'searlier testimony that Wagner was discharged "after" or "as a result57There was nd evidence of any overt action takenbyiCyrus Heilig.to'show his'assertedchange of intention to offer Wagner a set of looms instead of discharging him , Rather, theJanuary 15 letter admittedthat Cyrus Heiligdidnotchange his'mind, and that Wagnerwasnotdischarged because of any alleged abusive remarks, since it does not seem,likely tome that Heilig,Sr.,would have-failed to mention the highly objectionable remarks whichCyrusHeilig claimed'Wagner made to him, if they really had been made. ' ."The factthat'Cyrus Heilig did not learn until later about Wagner's remark to thegroup of employees explains why the respondent did not claim that Wagner was dischargedfor abusive'remarks until the hearing.'54Q. [By the respondent's attorney.]When,Mr. Davis[the Board, attorney]asked youon your cross-examination if Mr. Wagner had been employed at the HanoverWireMills, orthat be might'have'been,-for a period of seven and a half years,you started to answer.A., [,By CyrusHeilig.],Well, it is'my version that Mr.,Wagner was let out there for thesame reason we let him out:,inefficiency.-Mr. DUMONT[therespondent's attorney].No further questionsr,1 534DECISIONSOF NATIONAL LABOR ' RELATIONS BOARDof" any improper remarks was an afterthought and anex post factoattempt to justify a discriminatory discharge.This conclusion isconfirmed by the respondent's change of position after the- hearingwith respect to the ' cause of the discharge. In its brief before theTrial Examiner, the respondent, after first discussing the quality ofinteresting to notethat . . . Cyrus H.Heilig testified that . . . lie told Mr. Wagner that . . . he wouldgiveMin [Wagner] a set of loons to operate. . . . Mr. Wagnerthereupon, according to the testimony of Cyrus H. Heilig, used vilelanguage and became generally obnoxious as a result of which he wasdischarged."[Emphasis supplied.]Thereafter, the Board issueditsProposed Findings of Fact, Proposed Conclusions of Law, andProposed Order in which i0found that Wagner had been discrimina-torily discharged since the respondent's defense to such discharge,namely,Wagner's inferior work, was without merit. In its excep-tions to the Proposed Findings of Fact, the respondent did not men-tionWagner's alleged inferior work, but argued merely that "Wagnerwas not discharged until such time as he became violent and abusive."At oral argument, the respondent urged that Wagner was dischargedprimarily because of the abusive remark and secondarily because ofinferior work.Under all of the circumstances I am convinced that Wagner wasdischarged because of his membership in the Union and the out-standing role lie played in the activities of the Union.Accordingly,I would order the respondent to offer Wagner immediate reinstate-ment, with back pay from the date of his discharge to the date of suchoffer of reinstatement.APPENDIX A.1.RussellW. Anstine2.Francis Daniel Aughen-baugh3.Charles Samuel Bitzel4.Dale Bowers5.C. David Brandt6.Chester A. Brandt7.John Ed. Brown8.Robert H. Brown9.Ervin (Erwin) Al.Deamer10.Wilmer G. (C) Deardorff11.Woodrow (Woodward)W. DeHoff12.Harry S. Donahue13.Claude E. Dubbs14.Ralph Russell Einswiler(Enswiler)15.Clair E. (C.) Eyler16.Jeremiah D. Fauth, 'Sr.(Jr.)17.George Keefer Ford18.Elmer B. Forry 6019. Jacob H. Frock20.Lester E. Gentzler21.Richard H. Gentzler22.Dale E. Gerber23.Archie L. Gingerich(Gingerick)24.Raymond E. Gingerich(Gingerick)25.Lloyd C. Givens61Died April 1, 1940. HEILIG BROS. COMPANY53526.Myles Ness Gladfelter27.Lester Grim28.Thurlow H. Hauer29.Richard 0. Herman30.George W: Hilker, Jr.31.Clair F. Hively32.William -Guy Kauffman33.Clarence Albert Keller34.Parker King35.Laurence (Lawrence) L.Landis36.Harry W. Lippy37.Amos McWilliams38.Roy J.,May39.Ray M. Meckley40.Clark A. Miller41.Donald F. Miller42.Harrison L. Miller43.William J. Mummert44.William' H. Myers45. Stewart Jacob Newcomer46.William (Larry) HenryPetry47.Eugene Reever48.George Philip Reinhart(Rinehart)49.John W. Rosenberry50.Earl R. Shearer51.ChesterH.Shermyer(Shermeyer)52.Earl Shorts'53.LeRoy A. Slenker54.Raymond E. Stambaugh55.Raymond Storm56.Wilford(Willard)L.Strickler57.Cloyd Vernon Sullivan58.Lewis Lloyd Sullivan59.Raymond Sweitzer60.Curvin G. Toomey61.Curvin L. Weaver62.George A. (H.) Weigle63.Lester Ed. Weigle'64.Luther Wilt65.Charles A. Zarfoss-66.Earl E. Zeigler